UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


KEVIN GAMBLE,
                                    Plaintiff,

              v.                                                         9:18-CV-1382
                                                                         (TJM/TWD)
CLINTON CORRECTIONAL FACILITY, et al.,

                                    Defendants.


APPEARANCES:

KEVIN GAMBLE
Plaintiff, pro se
1995 Adam Clayton Powell, Jr. Blvd
Apt 5E
New York, NY 10026

THOMAS J. MCAVOY
Senior United States District Judge

                                     DECISION and ORDER

       On July 6, 2018, pro se plaintiff Kevin Gamble ("Plaintiff") filed a civil rights Complaint

and an application to proceed in forma pauperis in the United States District Court for the

Eastern District of New York ("Eastern District"). Dkt. No. 1 ("Compl.") and Dkt. 2 ("IFP

Application"). On November 29, 2018, United States District Kiyo A. Matsumoto issued an

Order transferring the action to the United States District Court for the Northern District of

New York ("Northern District"). Dkt. No. 6 ("Transfer Order"). In the Transfer Order, Judge

Matsumoto referred a decision on Plaintiff's IFP Application to the Northern District. Id. at 2.

       At the time Plaintiff commenced this action, he was in the custody of the New York

State Department of Corrections and Community Supervision ("DOCCS") at Franklin

Correctional Facility. Compl. at 1. In a letter to the Court, Plaintiff notified the Clerk that he
expected to be released in September or October 2018 and provided a new address. Dkt.

No. 5. A review of the DOCCS' website indicates that Plaintiff was released from DOCCS'

custody on October 17, 2018. 1 To date, the Court has received no further correspondence

from Plaintiff.

        Accordingly, if Plaintiff wishes to proceed with this action, he must within thirty (30)

days either (1) pay the filing fee of $400.00 in full,2 or (2) submit a signed IFP Application

outlining his current financial condition and demonstrating economic need. Upon Plaintiff's

timely compliance with this Decision and Order, the Clerk shall return the file to the Court for

consideration of any IFP application and, if appropriate, review of the Complaint.3 Plaintiff is

advised that his failure to timely comply with this Decision and Order will result in the

dismissal of this action without prejudice, without further order of the Court.

III.    CONCLUSION

        WHEREFORE, it is hereby

        ORDERED that, in the event Plaintiff wishes to proceed with this action he must,

within THIRTY (30) DAYS of the filing date of this Decision and Order, either (1) pay the

statutory filing fee of $400.00 in full or (2) submit an IFP Application outlining his current

financial condition and demonstrating economic need; and it is further




        1
               See N.Y. DOCCS Inmate Locator Website, available at http://www.doccs.ny.gov/ (information for
inmate Kevin Gamble, DIN #17A4640) (last visited Dec. 6, 2018).
        2
               The total cost for filing a civil action in this court is $400.00 (consisting of the civil filing fee of
$350.00, see 28 U.S.C. § 1914(a), and an administrative fee of $50.00).
        3
                Until such time as Plaintiff either pays the full filing fee, or otherwise complies with this Decision
and Order, review of the Complaint would be premature. Upon compliance, the Complaint will be subject to
review under 28 U.S.C. § 1915(e) and/or 28 U.S.C. § 1915A.

                                                             2
       ORDERED that, upon Plaintiff's timely compliance with this Decision and Order, the

Clerk shall return the file to the Court for further review; and it is further

       ORDERED that, if Plaintiff does not timely comply with this Decision and Order, the

Clerk shall enter judgment indicating that this action is DISMISSED without prejudice

without further order of this Court; and it is further

       ORDERED that the Clerk shall serve a copy of this Decision and Order on Plaintiff,

together with a blank Application to Proceed In Forma Pauperis and a courtesy copy of the

Complaint (Dkt. No. 1).



Dated: December 10, 2018




                                                  3
